Citation Nr: 0930084	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-20 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease (DDD), L3-L4-L5-S1.

2.  Entitlement to a rating in excess of 30 percent for 
depression associated with DDD, L3-L4-L5-S1.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to January 
1996.

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal from an April 2002 rating 
decision in which the RO assigned a 20 percent rating for 
chronic low back pain, with MRI evidence of central disc 
protrusion at L5-S1 and central disc bulge at L3-L4 and L4-
L5, effective July 13, 2001.  In May 2002, the Veteran filed 
a notice of disagreement with the disability rating assigned.  

In a June 2002 Decision Review Officer (DRO) Decision issued 
in July 2002, the DRO recharacterized the disability on 
appeal as DDD, L3-L4-L5-S1, and assigned a 40 percent rating 
retroactive to July 13, 2001, the date of the Veteran's claim 
for an increased rating.  Within the content of the June 2002 
rating decision as well as in an accompanying memorandum, the 
DRO noted that this decision satisfied the Veteran's appeal 
and represented a total grant of the benefits sought on 
appeal.  However, as a higher rating is available, and the 
Veteran has indicated that he wants a higher rating, he will 
generally be presumed to be seeking the maximum available 
benefit allowed by law and regulation (i.e., 100 percent), 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35 (1993).

In September 2004, the Veteran submitted a statement that the 
RO accepted as a new claim for an increased rating (in excess 
of 40 percent) for DDD, L3-L4-L5-S1, and for service 
connection for neuropathy of the lower extremities.  However, 
as explained in the Board's June 2008 remand, this statement 
was construed as a continuation of the appeal that was 
already pending from the April 2002 rating decision.  The RO 
had issued a statement of the case (SOC) in May 2006, and the 
Veteran had perfected his appeal the following month.  Since 
the May 2006 SOC did not consider any of the evidence used in 
deciding the June 2002 rating, this matter was remanded to 
the RO for the issuance of a SOC that would address all of 
the evidence pertinent to the Veteran's DDD, L3-L4-L5-S1, 
claim, which was considered by the RO in its June 2002 rating 
decision and for purposes of allowing the Veteran to exercise 
his right to perfect an appeal of this issue by filing a 
substantive appeal within the prescribed appeal period.  See 
38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 19.9, 
20.302(c) (2008).  In February and May 2009, the RO issued 
supplemental SOCs (SSOCs) with regard to this issue.  On May 
18, 2009, the Veteran's representative filed a VA Form 646.  
The Board construes this statement to be a valid substantive 
and timely appeal.  The fact that the Veteran received an 
SSOC instead of an SOC amounts to no more than harmless error 
and results in no prejudice to the Veteran given that his 
representative perfected an appeal within 30 days of the date 
of mailing of the May 2009 SSOC.  See 38 C.F.R. § 20.302(c) 
(effective July 16, 2008).  The case has been returned to the 
Board for further appellate consideration.

In a May 2006 rating decision, the RO, in pertinent part, 
granted service connection for neuropathy of both legs and 
assigned separate initial 10 percent ratings, effective 
September 30, 2004.  The Veteran did not appeal the initial 
ratings assigned for neuropathy, and thus higher ratings for 
neuropathy of the lower extremities will not be discussed in 
conjunction with the Veteran's claim for an increased rating 
for DDD of the lumbosacral spine.  

This appeal also arises on appeal from a June 2008 rating 
decision issued in July 2008, in which the RO denied the 
Veteran's claim for an increased rating for depression and 
continued the current 30 percent rating.  The Veteran 
perfected an appeal to this issue in February 2009.  Thus, 
the issues on appeal are as described on the title page.


FINDINGS OF FACT

1.  During the time period under consideration, the Veteran's 
DDD of the lumbosacral spine has not been manifested by 
pronounced intervertebral disc syndrome (IVDS), with 
persistent symptoms compatible with sciatic neuropathy with 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings, with little intermittent relief; 
fracture of a vertebra; ankylosis of the thoracolumbar or of 
the entire spine; nor has it resulted in incapacitating 
episodes having a total duration of more than one week.  
Forward flexion of the thoracolumbar or lumbar spine has been 
no worse than 5 degrees.

2.  The Veteran's depression has been manifested by social 
isolation and avoidance; irritability; anxiety and 
depression; sleep difficulties; some impairment in short-term 
memory and in concentration; disturbances of motivation and 
mood; and some difficulty in maintaining social relationships 
consistent with occupational and social impairment with 
reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
DDD, L3-L4-L5-S1, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.71, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (in effect prior to 
September 26, 2003); General Rating Formula for Diseases and 
Injuries of the Spine (as in effect since September 26, 
2003).

2.  Resolving the doubt in the Veteran's favor, the criteria 
for a 50 percent rating for depression associated with DDD, 
L3-L4-L5-S1, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.7, 4.130, Diagnostic Code 9434 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, what VA will seek to provide, and what the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 
3.159(b)(1).  Pursuant to recent regulatory revisions, 
however, the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, has been removed from that section effective May 30, 
2008.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

More recently, in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the United States Court of Appeals for Veterans 
Claims (Court) held that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate an 
increased rating claim: (1) the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO and 
the AMC).  Id.; Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

Collectively, in various letters dated in February, 2002, 
November 2004, March 2006, June 2008, and January 2009, the 
RO/AMC provided notice to the Veteran explaining what was 
needed to substantiate claims for increased ratings 
consistent with the requirements of 38 C.F.R. § 3.159 and the 
holdings in Dingess/Hartman and Vazquez-Flores.  These 
letters informed the Veteran of what information and evidence 
must be submitted by him and what information and evidence 
would be obtained by VA.   

In this case, the Board is aware that the above letters do 
not, individually, contain the level of specificity discussed 
in Vazquez-Flores.  However, the Board finds that any 
deficiency in this regard does not constitute prejudicial 
error in this case because, collectively, these letters 
reflect such notification that a reasonable person could be 
expected to understand what was needed to substantiate a 
higher rating claim, and the evidence of record indicates 
actual knowledge on the part of the Veteran and/or his 
representative.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009) (holding that a party alleging defective notice has 
the burden of showing how the defective notice was harmful).

Regarding the latter point, the Board notes that the Veteran 
and his representative have provided argument on his behalf 
in various statements and the Board is aware of the Veteran's 
statements made at various VA examinations, during which he 
described the effects of his service-connected disabilities 
on his employment and daily life.  These statements indicate 
an awareness on the part of the Veteran and his 
representative that information about such effects is 
necessary to substantiate his claims for increased ratings.  
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what is necessary to substantiate a claim.  
Vazquez-Flores, 22 Vet. App. at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).

The Board also points out that various SOCs and SSOCs set 
forth the rating criteria applicable to the Veteran's 
service-connected disabilities (which suffices for 
Dingess/Hartman), and that the Veteran was provided notice as 
to how effective dates are assigned (if a higher rating is 
granted), as well as the type of evidence that impacts this 
type of determination in a March 2006 letter and the May 2006 
SOC.  

After the Veteran and his representative were afforded 
opportunity to respond to the notice identified above, the 
February and May 2009 SSOCs reflect readjudication of the 
increased ratings claims on appeal.  Hence, while some of the 
notice was provided after the initial rating actions on 
appeal, the Veteran is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, VA and private treatment 
records, and the reports of multiple VA examinations.  Also 
of record are copies of various written statements provided 
by the Veteran or by his representative, on his behalf.

In summary, VA's duties to notify and assist a claimant have 
been considered and satisfied. Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claims decided herein, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the Veteran or to have any effect 
on the appeal.  Any such error 
is deemed harmless and does not preclude appellate 
consideration of the matters herein decided.   
 
II.  Background

Private chiropractic records dated from September 1997 to 
January 2001 reflect that the Veteran was first seen for 
chiropractic treatment in September 1997 for complaints of 
mid- and low back pain and stiffness which radiated into the 
right buttocks and leg.  During his initial visit, the 
Veteran indicated that the pain was constant, that it 
interfered with his work, sleep, daily routine and 
recreation, and that walking, bending and lying down were 
painful to perform.  He was taking muscle relaxants and over-
the-counter medications.  

During a March 2002 VA spine examination, the Veteran 
reported that he had had minimal work loss due to his back 
condition.  He worked as a supervisor at a post office, hence 
his duties are basically sedentary in nature.  He complained 
of low back and right leg pain.  He had back pain with 
coughing and sneezing.  Bowel and bladder functions were 
intact.  Rainy weather seemed to exacerbate his low back 
symptoms and caused flare-ups.  The Veteran stated that he 
could not bend, stoop, or squat, that his sleep was 
frequently disrupted, and that he was very stiff when he 
first got up in the morning.  He reported that he could drive 
for about 45 minutes and then his right leg would start to 
get numb.  On examination, he walked with a very slight limp 
on the right leg.  He got on and off of the examining table 
with ease.  He turned from side to side with apparent 
difficultly.  He would not lie in the prone position without 
immediate back pain.  There was no motor deficit of either 
lower extremity.  He could tandem toe and heel walk without 
discomfort.  There was no deformity of the lumbar curve.  
There was tenderness on palpation of the lower lumbar spinous 
processes and the associated paravertebral musculature, 
bilaterally.  Lumbar flexion was to 50 degrees, extension was 
to 10 degrees, and side bending and rotation were to 20 
degrees, both right and left.  A March 2002 private magnetic 
resonance imaging (MRI) of the lumbar spine revealed normal 
alignment and position of the lumbosacral spine with central 
disc herniation at L5-S1 and moderate disc bulging at L3-L4 
and L4-L5.  The diagnoses included degenerative 
intervertebral disc disease at L3-L4 and L4-L5 and herniated 
L5-S1 intervertebral disk with right radicular irritation.  
During flare-ups, which can occur with varying frequency, the 
findings could have been significantly different.  Painful 
symptoms, such as outlined above, would require the Veteran 
to expend extra energy in completing tasks, and hence would 
lead to early fatigue, weakened movements, and ultimately to 
a loss of coordination.

In a September 2004 statement, J. K., M.D. indicated that the 
Veteran reported that, when he was closing his pool, bending 
and lifting the previous Sunday, he developed sharp pain more 
in the center and right side of his back with radiation to 
the right buttock and posterior thigh up to near the knee.  
The Veteran indicated that he had had this intermittently of 
a milder nature and at a similar location on the right side, 
rarely on the left, for ten years; that a 2002 MRI of his 
lumbar spine had shown a disc herniation at L5-S1, and some 
bulges and protrusions at L3-L4 and L4-L5; and that he had 
been treated with conservative measures and was improved.  
When the Veteran went to the emergency room (ER) he was given 
Tylenol #4 and a muscle relaxer and put on disability.  Dr. 
J. K. stated that the Veteran definitely did not need an MRI, 
just bed rest, and hold off on therapy or chiropractic 
treatment.  He was not becoming paralyzed, but he did have 
some bowel constipation due to effects of his medication.  He 
had positive straight-leg raising bilaterally at 80 degrees 
with increased back and leg pain, more on the right than the 
left.  He had good strength on muscle testing in both legs 
and feet.  His gait was slow and steady.  The Veteran was in 
moderate distress with tenderness and pain across his back, 
right side more than left, and stiffness.  He had limited 
flexion and extension to 5 degrees.  Knee reflexes were 1; 
and ankle reflexes were -1.  There was good touch sensation 
in both lower extremities.  He did not go to the VA for back 
treatment.  Bed rest for one week and Tylenol #4 were 
prescribed.  When seen six days later, an MRI scan was done 
and the Veteran complained of pain and stiffness across the 
lower back, less so down the legs.  Straight-leg raising gave 
him some increased back pain but was less positive than the 
previous week without any sharp radicular pain down either 
leg.  There was good strength in both lower extremities.  
Knee and ankle reflexes were both 1.  He had good touch 
sensation and less tingling in his legs.  His gait was 
better, but he was still somewhat favoring the right leg more 
than the left.  The September 2004 MRI showed three disc 
protrusions and small herniations, more prominent at L4-L5 
than at L3- L4 and L5-S1.  Surgery was not recommended.  
Instead he was given a slip for physical therapy and a 
referral to the Pain Clinic for bilateral lumbar 
radiculopathy.  He was released for full-time work without 
restrictions.  

He received physical therapy at The Clinic from mid-September 
2004 to the end of October 2004.  At his initial visit, range 
of motion of the lumbar spine was: flexion to 15 degrees, 
extension, lateral rotation and left lateral bending to 10 
degrees, and right lateral bending to 5 degrees.  Light touch 
was intact in the lower extremities at L5-S1.  Palpitation 
evoked pain over the left lower lumbosacral spine.  There was 
increased lordosis at L3-L5 with left rotation.  At the end 
of October 2004, the Veteran reported pain remained in the 
low back but it was improved.  He was able to find a 
comfortable position; however, standing still increased pain.  

During a January 2005 VA spine examination, the Veteran 
complained of pain in his low back and both legs.  He stated 
that he experienced weakness of his legs and fatigued very 
easily.  The Veteran reported muscle spasm in his low back 
and his legs tended to give way.  He complained of abnormal 
sensation in his thighs as well as pain in both hips.  The 
Veteran did not use any assistive devices and he was limited 
to walking less than a mile.  He took Ultram and codeine #4.  
The Veteran reported difficulty with lifting, pushing, and 
pulling, particularly more than 20 pounds or so.  He could 
stand in one spot for about 20 to 30 minutes, after which he 
would experience back pain.  The Veteran stated that he had 
difficulty with kneeling, squatting, stooping, and with 
sitting and traveling in a car.  He managed his personal 
hygiene without assistance.  The Veteran reported that his 
sleep was frequently disrupted by back pain.  He could manage 
one flight of stairs.  The Veteran reported flare-ups of low 
back pain about every 2 to 3 weeks, with duration of about 1 
to 2 days, during which his functional limitations were much 
more apparent.  He noted that he had had one episode of 
severe incapacitating back pain in September 2004, which 
lasted 2 1/2 weeks.  He complained of back pain on coughing and 
sneezing.  Bowel and bladder function was intact.  However, 
he did have problems with sexual dysfunction.  He worked as a 
part-time Post Office clerk.  Work loss due to his back had 
been occasional.

On examination, the Veteran walked with a slight limp on the 
right leg.  He disrobed easily; he got on and off of the 
examining table easily; and he turned from side-to-side 
easily.  There was no significant deformity of the spine or 
evidence of scoliosis, muscle guarding or spasm.  He had 
tenderness on palpation of the lower lumbar paravertebral 
musculature bilaterally and both sacroiliac joints.  He also 
had tenderness on palpation of the gluteal muscles.  Range of 
motion of the thoracolumbar spine was: flexion to 30 degrees, 
extension to 10 degrees, side bending to 10 degrees both 
right and left, and rotation to 30 degrees both right and 
left.  The Veteran complained of discomfort at the extremes 
of side bending and rotation and on extension.  Straight-leg 
raising could be carried to 40 degrees both left and right 
with back pain elicited.  There was no sensory or motor 
deficit of either lower extremity.  He could tandem toe and 
heel walked without difficulty.  Range of motion and strength 
were diminished due to pain on repetitive motion testing, the 
extent and degree of which was not possible to determine due 
to the extreme subjectivity of the exercise.  The diagnosis 
was degenerative IVDS of the lower lumbar segments with a 
small disk extrusion at L4-L5 on the right without evidence 
of radiculopathy of either lower extremity.

Private treatment records from T. L. LaF., M.D., P.C., from 
September 2005 through May 2006 reveal that, during his 
initial visit, the Veteran reported a lower back injury with 
herniated discs at L3-S1 and that he was on occasional 
Tylenol with codeine and Ultram.  He underwent six weeks of 
physical therapy and was last seen by a physician for his 
back pain about a year ago.  He was doing fine, until he went 
to pick pumpkins for Halloween and lifted a pumpkin probably 
heavier than he should of, when he got back pain that went 
down the legs, his legs felt heavy and he had sciatica on the 
left, numbness in the saddle distribution, and erectile 
dysfunction.  Except for back pain, the musculoskeletal 
system was otherwise negative on examination.  A private 
September 2005 MRI of the lumbar spine revealed right 
paracentral disc protrusion at L5-S1, apparently affecting 
the descending right "[S]1" nerve root, and some bulging at 
L3-L4 and L4-L5.  In October 2005, his herniated disc was 
stable and would improve with weight loss.  Skelaxin was 
prescribed.  At the end of October 2005, Dr. T. L. LaF. noted 
that the Veteran had developed depression since his back 
injury last September because he could not do what he would 
like to do and was tearful at times.  He was not homicidal or 
suicidal.  He was sleeping well at night.  On examination, he 
was tearful.  Judgment and insight were intact.  His mood was 
depressed; his affect was sad.  There was positive paraspinal 
muscle tenderness of the lumbosacral areas.  Positive 
straight-leg raising was greater on the left than the right.  
His gait and muscle strength were stable.  Ibuprofen 600 mg. 
4 times a day and Skelaxin 800 mg 3 times a day were 
prescribed for low back pain with history of herniated disc, 
L3-S1, and Wellbutrin XL 150 mg once a day for depression.  
At a January 2006 follow-up, the Veteran reported that his 
back pain was stable as long as he took the medications as 
needed, but he was not able to exercise significantly because 
of it.  He had not had any extreme exacerbations since he 
lifted the pumpkin.  However, he stated that his condition 
caused significant depression because he was not able to play 
with his son as much as he would have liked and it interfered 
with his ability to work at times.  He was not homicidal or 
suicidal.  The Veteran was not as depressed as he was in 
October, but still was quite sad over his limitations.  He 
enjoyed his son's company but he was much more edgy at times 
than he wished.  The Veteran had stopped the Wellbutrin 
because he felt that it was not working, but had restarted it 
and was doing much better with it.  On examination, 
paraspinal muscle tenderness was noted.  His gait was stable.  
Judgment and insight were intact.  His mood was pleasant; his 
affect was appropriate.  Wellbutrin XL was continued but was 
to be doubled in two weeks, if no improvement.  When seen in 
February 2006, the Veteran felt that his depression had 
worsened, with his back pain and erectile dysfunction he was 
feeling quite sad.  He was not homicidal or suicidal, but 
wished he could be more active.  He was sleeping well at 
night.  On examination, his gait was stable.  His judgment 
and insight were intact.  His mood was depressed; his affect 
was sad.  His Wellbutrin dose was doubled both in terms of 
amount and frequency.  During a May 2006 follow-up, the 
Veteran reported that his back pain had resolved.  He did not 
wish to go on any more medications for it or to consider pain 
injections at that time.  The Veteran indicated that his 
depression was stable and he was doing well on Wellbutrin.  
Psychologically, he had anxiety, but otherwise was negative.  
On examination, the Veteran was not in acute distress.  His 
mood was anxious; his affect appropriate.  His judgment and 
insight were intact.  If his low back pain flared up, he was 
to see Dr. L.  He was diagnosed with general anxiety disorder 
(GAD) and prescribed Xanax 0.5 mg to be taken twice a day if 
needed.

Private treatment records from V. K., M.D. from November 2005 
to February 2006.  at a November 2005 visit, the Veteran 
complained of numbness of both lower extremities and 
significant backache.  By February 2006, the Veteran had quit 
smoking and gained weight which was probably not going to 
help his back.  

In a private March 2006 Nerve Conduction Study (NCS)-
Electromyography (EMG) report, G. S. H., P.T., noted that 
findings were consistent with a neurological lesion occurring 
at the root level, most likely involving the right L5 and/or 
S1.  The absence of abnormal spontaneous activity at rest, 
the abundance of polyphasic motor units on volition and the 
incomplete recruitment on strong effort suggested that this 
was a chronic rather than an acute lesion.  Examination of 
the right anterior tibialis and left lower extremity revealed 
no abnormalities.

In a May 2006 rating decision, the RO, in pertinent part, 
granted service connection for neuropathy of both legs and 
assigned separate initial 10 percent ratings, effective 
September 30, 2004.  The Veteran did not appeal the initial 
ratings assigned for neuropathy.  

During an October 2006 VA joints examination, the Veteran 
reported that he had constant back pain that increased at the 
end of the day and radiated into his left leg and calf.  He 
also had numbness and tingling into his left leg, adding that 
both calves tingle after he has been sitting.  The Veteran 
also reported a decreased amount of sensation on the right.  
He reported pain with bending at the waist.  He also had been 
experiencing left groin and testicle pain.  The Veteran 
complained of weakness after walking and increased pain if he 
tries to lift, push or pull.  He was able to sit frequently 
during the day at work.  Otherwise, he would be unable to 
stand.  He did try to change positions approximately every 15 
minutes.  The Veteran stated that any increase in activity 
would cause pain to increase the next day.  He took trazedone 
for his sleep.  The Veteran was able to complete his 
activities of daily living, bringing his legs up for washing.  
Flare-ups occurred four to five times a week and could last 
up to two days.  He would try to decrease his activity at 
such times, such as the amount of household chores like 
mowing the lawn.  After lifting a pumpkin in October 2005, he 
was incapacitated for four or five days without associated 
constitutional symptoms.  The Veteran worked for the postal 
service full time and stated that he had not lost any time 
from work.  He had had courses of physical therapy.  About 
once a week he would take Ultram, tramadol, and Tylenol.  He 
occasionally took Skelaxin 800 mg in the morning, usually at 
night.  He usually took Tylenol with codeine at night so that 
he was not sleepy during the day.  His private physician, Dr. 
J. K., did not wish to do back surgery because scar tissue 
might be more bothersome.  The Veteran also saw Dr. L. and 
his pain had improved at that time.

On examination, the Veteran used no assistive devices and had 
a normal gait.  There was no deformity of the spine.  
Palpation of the lower back musculature was painful without 
visible spasm.  Range of motion was as follows: flexion to 40 
degrees with an increase in pain for the last 20 degrees and 
stiffness; extension was to 5 degrees with pain; lateral 
flexion, left and right, was to 20 degrees with the Veteran 
feeling a pull on his back; left rotation was to 20 degrees; 
and right rotation was to 15 degrees.  Straight-leg raising 
was positive, bilaterally, at 50 degrees.  The examiner was 
unable to elicit patellar reflex on the right, but reflexes 
were intact on the left.  There was decreased amount of 
sensation on the right following the S1 nerve root.  It was 
difficult for the Veteran to ascertain difference between 
light touch and pinprick on the soles of his feet.  He had 
normal strength and tone of the lower extremities, slightly 
decreased on the right with extension and flexion.  After 
repetitive motion, testing for pain, weakness and 
fatigability showed no change in range of motion or pain 
pattern that had been described prior to the activity.  A 
September 2005 MRI of the lumbar spine revealed bulging at 
L3-L4 and L4-L5 with a right protrusion at the S1 level.  A 
March 2006 MRI showed herniation of T8-T9 and T9-T10 levels.  
A March 2006 EMG revealed a neurologic lesion involving right 
L5 and/or S1.  The diagnoses included DDD, L3-L4 and L5-S1, 
with pain radiating into the left leg; disk protrusion S1 
affecting right S1 nerve root with radiculopathy; and 
erectile dysfunction.

During an October 2006 VA mental disorders examination, the 
Veteran reported that he lived with his wife and 5-year-old 
son; that he had worked for the post office for 8 years, the 
last 1 1/2 years as a supervisor; and that his job has allowed 
him to maintain himself at work despite his back injury, as 
it involved less physical labor.  He had no history of any 
mental health problems or treatment prior to about 2005.  The 
Veteran stated that he had suffered marked aggravations of 
his chronic back injury, both in 2004 and again in October 
2005.  As a result he began to experience rather significant 
depression and stress symptoms.  His non-VA primary care 
provider put him on Wellbutrin, along with Xanax and 
trazedone to treat his symptoms with some mild benefits.  He 
reported ongoing symptoms of depression, including low mood 
states, negativity, pessimism, irritability, and sleep 
problems.  The Veteran had never been in any form of ongoing 
mental health treatment or psychiatrically hospitalized.  He 
did not abuse alcohol or drugs and had never attempted 
suicide.  

On examination, the Veteran's appearance, attitude and 
behaviors were generally within normal limits.  His attire 
was casual, neat and appropriate.  His hygiene and grooming 
were good.  He was fully cooperative, answering all questions 
appropriately.  He made good eye contact.  His sensorium was 
intact.  His speech was relevant, coherent and productive.  
His thought processes were rational and goal-directed.  There 
was no evidence of hallucinations, delusions, specific 
obsessions, compulsions, phobias or ritualistic behaviors.  
The Veteran was oriented to person, place and time.  He did 
struggle somewhat with short-term memory and concentration 
during the interview, due to distress noted during the 
examination.  He reported occasional disruptions in these 
functions due to depression.  The examiner estimated the 
Veteran's intellectual skills as being in the average to 
above-average range.  His mood was anxious and distressed.  
His affect was somewhat constricted; however, as the 
interview progressed, and he continued to describe his 
depression secondary to his back pain, he did become tearful.  
The examiner opined that the Veteran's depression is most 
likely caused by or a result of his chronic back condition, 
groin pain, and erectile dysfunction, adding that he 
experienced ongoing moderate depression at that time.  He 
also experienced recurring low mood states, along with 
persistent feelings of negativity, pessimism, apathy and 
resignation.  He was socially withdrawn and emotionally 
constricted.  He was experiencing a noticeable decrease in 
motivation and energy, a significant impairment in his 
ability to enjoy daily activities.  The Veteran was prone to 
recurring crying spells and also prone to irritability, 
although marked anger or severe rage were not indicated.  
Overall, his impulse control was good.  He tended to shy away 
from social contacts.  His outlook for the future tended to 
be rather negative and bleak.  He was not suicidal or 
homicidal.  There was no evidence of psychotic symptoms and 
no history of mania.  Overall, the Veteran presented as a 
relatively well-functioning individual, with a history of 
positive coping skills.  Clearly these coping skills had been 
taxed, and overwhelmed by what appeared to be a rather severe 
and chronic back condition, with marked pain and significant 
loss of physical functioning, which would likely result in 
some degree of depression in anybody.  His insight and 
judgment regarding these symptoms were good.  He took 
antidepressant medication with some mild benefit.  The 
examiner felt that the Veteran might benefit from attending a 
pain clinic, where both physiological and psychological 
interventions could be combined to help reduce his pain and 
increase the quality of his life, which was diminished at 
that time.  The diagnoses included recurrent, moderate major 
depression, without psychotic features.  He was assigned a 
Global Assessment of Functioning (GAF) score of 67.  The 
examiner added that the examination results did not reveal 
any marked impairments regarding the Veteran's basic 
competence for maintaining himself independently in the 
community or carrying on activities of daily living, as he 
could care for his personal needs and grooming.  He could 
drive a car and he could perform simple household chores.  
His current level of personal social adjustment was 
moderately impaired due to his depression and his capacity to 
enjoy daily activities was impaired, particularly regarding 
social activities.  The Veteran was able to maintain 
competitive employment, although he has had extended periods 
of time off due to his back condition, but his depression in 
and of itself did not cause any major disruption in his work 
performance.  Nevertheless, some mild episodic difficulties 
caused by his depression do persist at work, particularly in 
the form of irritability with co-workers and subordinates.  
His prognosis was guarded.

Following the October 2006 VA examinations, in a November 
2006 rating decision, the RO, in pertinent part, granted 
service connection for depression and assigned an initial 30 
percent rating, effective November 4, 2005, and for erectile 
dysfunction and assigned an initial noncompensable rating, 
effective October 25, 2006.  The Veteran did not appeal this 
decision.

In a May 2008 VA periodic review, mental disorders 
examination report, the examiner noted that he had seen the 
Veteran in October 2006 for his initial mental disorders 
examination.  At that time, the examiner found the Veteran to 
be suffering from a chronic and mild-to-moderate major 
depression that was clearly secondary to his chronic low back 
condition and chronic pain.  The Veteran lived with his wife 
and their 7-year-old son.  He reported increased marital 
conflict due to the limitations caused by his back pain and 
episodically strained relationship with his son as he could 
not engage in activities with his son.  The Veteran had 
worked for the post office for 10 years, the last 3 1/2 years 
as a supervisor.  His supervisory position allowed him to 
maintain himself at work despite his back condition as it 
involved minimal physical labor.  He did report some problems 
with occasional forgetfulness and distractibility at work due 
to his pain and depression.  The Veteran continued to take 
Wellbutrin and Xanax prescribed by his non-VA primary care 
physician with some mild benefit.  But he stated that over 
the last year or so, his depression had become increasingly 
overwhelming and disruptive of his daily life.  He had never 
been psychiatrically hospitalized nor attempted suicide.  

On examination, the Veteran's appearance, attitude and 
behaviors were generally within normal limits.  His attire 
was casual, neat and appropriate.  His hygiene and grooming 
were good.  He was fully cooperative, answering all questions 
appropriately.  He made good eye contact.  His sensorium was 
intact.  His speech at times was underproductive and lacking 
spontaneity.  There were also some incidents of word-finding 
and articulation difficulties, all of this the examiner 
ascribed to distress and tearfulness noted during the 
examination.  His speech was otherwise relevant and coherent.  
His thought processes were rational and goal-directed.  There 
was no evidence of hallucinations, delusions, specific 
obsessions, compulsions, phobias or ritualistic behaviors.  
The Veteran was oriented to person, place and time.  During 
the interview, his basic short-term memory and concentration 
skills were intact with no marked impairments noted.  The 
examiner estimated the Veteran's intellectual skills as being 
in the average range.  His mood was distressed throughout the 
examination as he discussed his current life circumstances 
and the negative impact his back condition had had on his 
life.  His affect at times reflected some sadness.  The 
Veteran seemed on the verge of tears throughout the entire 
examination.  The examination results continued to reveal 
evidence of chronic and moderate major depression due to his 
chronic back condition and pain.  When compared to the 
October 2006 examination, the examiner indicated that there 
had been a clear and marked increased in the severity of the 
Veteran's depression.  This depression was closer to the 
moderate-to-severe range, compared to the mild-to-moderate 
range found in October 2006.  He continued to present with a 
sustained and generally moderate low mood state.  The Veteran 
had much difficulty maintaining any positive emotions or 
affect throughout his day-to-day life.  He was rarely in a 
positive mood.  He experienced sustained and significant 
symptoms of negativity, pessimism, and despair.  The Veteran 
also experienced episodes of hopelessness, along with apathy 
and resignation.  He experienced recurring and prominent 
distress symptoms, including excessive worry, brooding, and 
rumination about his back condition, his own future, and even 
concerns over whether or not his marriage will survive.  He 
felt guilty frequently due to the facts that he could not 
engage in many physical activities with his son or in what he 
would consider adequate sexual relations with his wife.  
Marked anhedonia was noted.  He had trouble enjoying daily 
activities.  He presented with markedly decreased self-esteem 
and feelings of inadequacy.  The Veteran presented with some 
mild irritability, but overall his impulse control was quite 
good.  He also had episodes of psychomotor retardation, 
emotional constriction, and social avoidance all related to 
his depression.  His sleep was moderately impaired due to a 
combination of his pain and depression.  He experienced a 
chronic impairment in his motivation and energy due to 
depression.  The Veteran reported some mild cognitive 
impairments including problems focusing and concentrating on 
work-related tasks.  He was not suicidal or homicidal.  There 
was no evidence of mania or psychosis.  His insight and 
judgment were good regarding his symptoms.  The examiner 
referred the Veteran to the VA outpatient clinic at Massena 
for psychiatric care for his depression and strongly 
encouraged the Veteran to explore other methods of reducing 
his pain.  The examiner believed that without some 
improvement in his back condition, the Veteran's depression 
would continue to worsen.  The diagnoses included recurrent, 
moderate major depression without psychotic features, 
secondary to back condition.  A GAF score of 54 was assigned.  
The examiner added that the examination results did not 
reveal any marked impairments regarding the Veteran's basic 
competence for maintaining himself independently in the 
community or carrying on activities of daily living, as he 
could care for his personal needs and grooming.  At times, 
his actual performance of these activities might suffer due 
to decreased motivation and energy caused by his depression.  
He could drive a car and, to the extent his physical 
abilities allow, the Veteran could perform simple household 
chores.  His current level of personal and social adjustment 
was moderately impaired, and there had been in his opinion a 
significant increase in the severity of the Veteran's 
depression since he was last seen in October 2006.  His mood 
was quite low; he did experience relentless feelings of 
inadequacy and low self-esteem, along with guilt over not 
being able to engage in some activities with his son and 
wife, including playing with his son and sexual activity with 
his wife.  The Veteran felt chronically negative and 
pessimistic with frequent feelings of despair.  His sleep was 
impaired.  He had marked difficulty enjoying any daily 
activity.  He worried a great deal.  He was experiencing some 
mild cognitive disruptions due to depression.  Distress 
symptoms were prominent.  The Veteran was able to maintain 
himself at his job despite his back condition because he was 
a supervisor and his position required minimal physical 
labor.  Apparently he had a good crew that he worked with 
and, for the most part, he was doing well at work, although 
he did experience some mild disruptions due to depression-
related impaired concentration and memory and occasionally 
some problems with his motivation at work.  On the other 
hand, the examiner believed that, if the Veteran were to be 
taken out of work, his depression would likely worsen in many 
ways.  His major source of self-esteem was the fact that 
despite his chronic pain and limitations, he was still 
supporting his family.  His prognosis was guarded.

During a November 2008 VA behavioral health visit, the 
Veteran reiterated the same symptoms that he discussed with 
the May 2008 VA examiner.  The VA social worker indicated 
that she explored the Veteran's ability to develop other 
interests he and his child could be involved in and his 
ability to adjust to changing levels of activity.  His affect 
was limited in range; his mood depressed.  He spoke clearly 
of his concerns with good insight and knowledge.  He used 
good eye contact.  His thoughts were organized, rational, and 
reasonable.  The Veteran was dressed casually with good 
hygiene.  He indicated no suicidal ideation or psychosis.  He 
began the session feeling hopeless and left feeling more 
hopeful.  During a December 2008 behavioral health intake, 
the Veteran reported that he has chronic pain, adding the 
whole lower half of his body is numb.  He indicated that his 
physical problems are creating marital problems as well.  The 
Veteran had two younger sisters who live in Syracuse and an 
older brother who lives in Canton and works at Corning.  He 
has not seen his brother in six months.  The Veteran stated 
that he does not have friends.  His wife and both parents, 
although separated in 1992, are very supportive.  He drinks 
occasionally.  During the session, the Veteran cried often, 
was anxious, worried a lot, complained of fatigue and was 
easily irritated.  He isolates, keeping to himself, had 
difficulty with memory, was forgetful, felt hopeless, and 
thought about suicide but would not do it.  When seen in mid-
January 2009, the Veteran reported that his symptoms had 
gotten worse and he had noticed that he was more "crabby."  
When he is hurting, his mood is affected and he yells and 
snaps at his son.  He was experiencing grief over his 
physical limitations.  The Veteran felt bad that he could not 
do the things that he wants to do with his son.  But, he 
added that he takes his son to Old Forge once a year with his 
wife and friends who meet them there.  He said that his son 
is young and he owes it to him, although he suffers for it.  
The Veteran's affect was inconsistent with his mood.  He 
smiled often when talking about serious concerns.  He 
appeared to be masking his pain, although he grimaced when 
shifting in his seat.  His thoughts were logical and 
coherent.  He spoke clearly, with good insight and knowledge.  
His speech tone and pace were average.  The Veteran indicated 
no suicidal ideation or psychosis.  

When seen at a February 2009 follow-up, the Veteran reported 
that route inspections were difficult at work, that things at 
home were okay, and that he planned to got to Old Forge with 
his son in the future.  The Veteran stated that his 
depression went through stages.  He gets angry, frustrated, 
grumpy and moody.  He was subdued but it did not take much to 
change his mood.  He was concerned that, if he turned the 
wrong way, that he could reinjure his back.  Summer months 
are easier for him as he has a pool which helps with the 
heat.  Three weeks later, the Veteran reported that he spent 
a lot of time on the computer and it bothered his back.  In 
the past, his wife complained about his inability to have sex 
due to his pain.  These issues were resolved at that time.  
The Veteran had built up vacation time, and he uses five 
weeks per year, which he said helped to reduce his stress.  
Sometimes he stated that it is worse if he does not keep 
busy, so he had projects going to keep his back from 
tightening up on him.  He reported difficulty sleeping and 
crying often.  The Veteran stated that his mind was 
constantly racing.  He was depressed.  He could not do even 
some of the little things that he would like to do.  He took 
Xanax regularly which helps him sleep a little bit better.  
He was having difficulty with his relationship with his wife.  
He was not able to socialize as well.  He felt withdrawn, and 
he used to be very social.  His mood was depressed; his 
affect flat.  His thoughts were organized, rational, and 
reasonable.  His speech tone was soft; pace was average.  He 
spoke with insight and knowledge of his issues and indicated 
no suicidal ideation, intent, or plan.  A month later, the 
Veteran reported that he went to bed early because he was 
sleepy and wished he could do something else.  He felt like 
he is missing out on things.  He takes the dog for a walk 
while his son rides his bike.  He planned to take a vacation 
with his family the last week of June.  The Veteran was 
anxious because it was about time for his wife to make sexual 
advances, and although he wants to engage in sexual activity, 
he worried that he would not be able to complete the 
experience and she will be let down.  He was able to commit 
to making their sexual needs a priority.

During an April 2009 VA spine examination, the Veteran denied 
any other falls or injuries since October 2005.  He had no 
history of hospitalization or surgery, fecal or urinary 
incontinence, urgency or frequency.  The Veteran reported 
erectile dysfunction, numbness, paresthesias, and leg or foot 
weakness.  Numbness and paresthesias were primarily in his 
right leg and pain sometimes shifted to his left back.  He 
also gave a history of fatigue, decreased motion, stiffness, 
weakness, spasms, and moderate, sharp pain with constant 
stiffness.  The pain was located in the mid- and lower back 
and radiated to the right leg most of the time, occasionally 
radiating to the left leg.  The Veteran complained of severe 
flare-ups weekly lasting from three to seven days, 
precipitated by moving "wrong."  During flare-ups he was 
unable to carry out activities as usual due to limited motion 
and function.  Pain was alleviated by rest, for example, 
sitting and medications provided some relief.  He used no 
assistive devices and was able to walk a 1/4 mile.  

On examination, his gait, posture and head position were 
normal with symmetry in appearance.  There was no evidence of 
abnormal spinal curvature, lordosis, scoliosis or ankylosis.  
No spasm, weakness or atrophy was noted.  Guarding, 
tenderness and pain with motion were noted on both the right 
and left.  Muscle tone was normal; motor testing was normal.  
Reflex and sensory testing of the lower extremities was 
normal, except for hypoactive knee jerk, right and left, and 
pinprick on the right.  Straight-leg raising was negative in 
the sitting position.  An April 2009 x-ray of the lumbar 
spine was normal except for disc space narrowing at L3-L4.  
There was no evidence of a vertebral fracture.  The Veteran 
was employed full time as a postal office supervisor and had 
lost one week from work during the last twelve months due to 
back pain.  The diagnoses included: DDD, L3-L4 and L5-S1, 
with pain radiating into left leg; and disk protrusion at S1 
affecting the right S1 nerve root with radiculopathy.  
Effects on occupational activities were decreased mobility, 
problems with lifting and carrying, weakness or fatigue, 
decreased strength, and lower extremity pain.  Effects on 
daily activities were noted to be: none for feeding and 
grooming; mild for bathing, dressing, and toileting; moderate 
for chores, shopping, recreation, and traveling; and severe 
for exercise and sports.  In an addendum, range of motion of 
the thoracolumbar spine was: forward flexion to 35 degrees, 
and to 40 degrees after repetitive motion; extension to 15 
degrees, no change with repetitive motion; left and right 
lateral flexion to 30 degrees, no change with repetitive 
motion; and left lateral rotation to 18 degrees and right 
lateral rotation to 12 degrees, no change with repetitive 
motion.  

III.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000-2008).  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
separate ratings may be assigned for separate periods of time 
based on the facts found.  This practice is known as "staged" 
ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

The Board also points out that when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which a claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the diagnostic codes predicated on limitation of motion 
but not Diagnostic Codes 5293 and 5243 for rating IVDS or 
Diagnostic Code 5279 for rating metatarsalgia (see Johnson v. 
Brown, 9 Vet. App. 7 (1996)).

A.  DDD of the lumbosacral spine

Historically, by an August 1996 rating decision, the RO 
granted service connection for chronic low back pain with MRI 
evidence of central disc protrusion at L5-S1 and minimal 
central disc bulge at L4-L5 and assigned an initial 
noncompensable (0 percent) disability rating under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(pursuant to which IVDS is evaluated), effective January 15, 
1996.  In a May 1997 rating decision, the RO assigned an 
initial 10 percent rating, retroactive to January 15, 1996.  
This rating was affirmed by the Board in an April 1996 
decision.  His rating remained unchanged until an April 2002 
rating decision, in which the RO assigned a 20 percent rating 
under the same diagnostic code, effective July 13, 2001.  The 
Veteran perfected an appeal to this decision.  Following a 
DRO review, in a June 2002 decision issued in July 2002, the 
DRO recharacterized the Veteran's low back disability as DDD, 
L3-L4-L5-S1, and assigned a 40 percent rating under 
Diagnostic Code 5293, retroactive to July 13, 2001.  This 
rating has remained unchanged.  By a May 2006 rating 
decision, in addition to continuing the 40 percent rating for 
the Veteran's DDD, the RO assigned separate 10 percent and 
noncompensable ratings for neuropathy of the right and left 
legs, respectively, from September 30, 2004.

Effective September 23, 2002, the criteria for rating IVDS 
was revised, and, effective September 26, 2003, VA revised 
the criteria for rating all disabilities of the spine, 
including IVDS.  As there is no indication that the revised 
criteria are intended to have a retroactive effect, the Board 
has the duty to adjudicate the claim only under the former 
criteria for any period prior to the effective date of the 
new diagnostic codes, and to consider the revised criteria 
for the period beginning on the effective date of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
Veteran notice of both criteria in the SOC, the SSOCs and a 
July 2008 notice letter.  Hence, there is no due process bar 
to the Board also considering the claim in light of the 
former and revised applicable rating criteria.

1.  Period prior to September 23, 2002

Prior to September 23, 2002, IVDS was evaluated under 
Diagnostic Code 5293.  Under this diagnostic code, 40 percent 
rating was warranted for severe IVDS, with recurring attacks 
and little intermittent relief, and a maximum 60 percent 
rating was warranted for pronounced IVDS, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, an absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000-2002).  
Higher, maximum ratings of 100 percent were available either 
under Diagnostic Code 5285 for residuals of fracture of the 
vertebra with cord involvement, bedridden, or requiring long 
leg braces or under Diagnostic Code 5286 for unfavorable 
ankylosis (complete bony fixation) of the spine, with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type).  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5285 and 5286 (2000-
2003).  As these diagnostic codes are not predicated on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 are not applicable.

Alternatively, under the criteria in effect prior to 
September 26, 2003, former Diagnostic Code 5292 provided that 
a maximum 40 percent rating would be assigned for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2000-2003).  Similarly, former 
Diagnostic Code 5295 provided that a maximum 40 percent 
rating would be assigned for severe lumbosacral strain with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000-2002).  
However, as the Veteran's low back disability was rated 40 
percent disabling under Diagnostic Code 5293, a rating under 
either Diagnostic Code 5292 or 5295 would not provide for a 
higher rating for his low back disability and has not been 
considered.

The terms "severe" and "pronounced" are not defined in the 
rating schedule; rather than applying a mechanical formula, 
VA must evaluate all the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  As an 
equitable point of reference, normal forward flexion of the 
lumbar spine is from 0 to 90 degrees, extension is from 0 to 
30 degrees, right and left lateral flexion are from 0 to 30 
degrees, and right and left lateral rotation are from 0 to 30 
degrees.  See, e.g., 38 C.F.R. § 4.71a, Plate V (2004-2008).

Considering the pertinent evidence in light of the above 
criteria, the Board finds that the evidence provides no basis 
for more than the currently assigned 40 percent rating under 
former Diagnostic Code 5293 for the period prior to September 
23, 2002.  The evidence of record during this period fails to 
show that the Veteran had pronounced IVDS, with persistent 
symptoms compatible with sciatic neuropathy with demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings, with little intermittent relief.  On examination in 
March 2002, no motor deficit of either lower extremity was 
noted.  Although he walked with a limp, the Veteran could 
tandem toe and heel walk without discomfort.  There was no 
deformity of the lumbar curve.  There was tenderness on 
palpation of the lower lumbar spinous processes and the 
associated paravertebral musculature bilaterally.  Lumbar 
flexion was to 50 degrees, extension was to 10 degrees, and 
side bending and rotation were to 20 degrees, both right and 
left.  A March 2002 private MRI of the lumbar spine revealed 
normal alignment and position of the lumbosacral spine with 
central disc herniation at L5-S1 and moderate disc bulging at 
L3-L4 and L4-L5.  Thus, the Veteran as shown to have 
degenerative IVDS of the lumbosacral spine with right 
radicular irritation without any evidence of residuals of a 
fracture of the vertebra with cord involvement or unfavorable 
ankylosis.  During flare-ups, which could occur with varying 
frequency, the examiner noted that the findings could have 
been significantly different.  Painful symptoms as outlined 
above would require the Veteran to expend extra energy in 
completing tasks, and hence would lead to early fatigue, 
weakened movements, and ultimately to a loss of coordination.  
However, when rating the Veteran's low back disability under 
Diagnostic Code 5293, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 are not applicable.  Although the Veteran had symptoms 
compatible with sciatic neuropathy with characteristic pain, 
the Board concludes that the preponderance of the evidence 
showed that the Veteran's low back disability was not 
manifested by pronounced IVDS, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, an absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, fracture of the 
vertebra, or unfavorable ankylosis so as to warrant a higher 
rating under Diagnostic Code 5293, 5285 or 5286. 

2.  Period from September 23, 2002 through September 25, 2003

Effective September 23, 2002, IVDS (still rated under 
Diagnostic Code 5293) was to be evaluated by one of two 
alternative methods: on the basis of total duration of 
incapacitating episodes over the previous 12 months, or, 
alternatively, by combining under 38 C.F.R. § 4.25 separate 
ratings for its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher rating.  
For purposes of evaluation under former Diagnostic Code 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician, and chronic orthopedic and neurological 
manifestations mean orthopedic and neurological signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) 
(2003).  Under Diagnostic Code 5293, a 10 percent rating is 
warranted where incapacitating episodes have a total duration 
of at least one week but less than 2 weeks during the past 12 
months; a 20 percent is assigned where incapacitating 
episodes have a total duration of at least two weeks but less 
than four weeks during the past 12 months; 40 percent is 
warranted where incapacitating episodes have a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and a maximum 60 percent is assigned where 
incapacitating episodes have a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective September 23, 2002).

For purposes of evaluation under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician, and "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from IVDS that are present constantly or 
nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) 
(as in effect since September 23, 2002).

As noted above, under the criteria in effect prior to 
September 26, 2003, former Diagnostic Codes 5292 and 5295 
provided that a maximum 40 percent rating would be assigned 
for severe limitation of motion of the lumbar spine or for 
severe lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (2003).  As the Veteran's low back 
disability was rated 40 percent disabling under Diagnostic 
Code 5293, a rating under either Diagnostic Code 5292 or 5295 
would not provide for a higher rating for his low back 
disability and has not been considered.

Thus, the Board notes that there is little medical evidence 
of record during this time period with which to rate the 
Veteran's low back disability.  However, it is clear that 
during this time period, the medical evidence does not show a 
fractured vertebrae or ankylosis of the spine.  Nor does the 
medical evidence document that the Veteran had any qualifying 
incapacitating episodes due to lumbar disc disease during the 
twelve-month period, or that he had any separately ratable 
neurological manifestations to be combined with the 
orthopedic manifestations, to warrant a higher rating.

The Board also finds that, during this period, there are no 
other potentially applicable diagnostic codes pursuant to 
which any higher rating for the Veteran's service-connected 
low back disability could be assigned.  In this regard, the 
Board finds that the Veteran was not found to have residuals 
of a fracture of the vertebra or ankylosis of the spine.  
Hence, former Diagnostic Codes 5285, 5286, and 5289 are not 
for application.  In the absence of objective neurological 
manifestations, a rating under Diagnostic Code 8250 is also 
inapplicable.

3.  Period since September 26, 2003

Effective September 26, 2003, Diagnostic Code 5293 for IVDS 
was renumbered as Diagnostic Code 5243.  The criteria for 
rating all spine disabilities, to include IVDS, are now set 
forth in a General Rating Formula for Diseases and Injuries 
of the Spine.  Under the current rating criteria, IVDS is 
evaluated by one of two alternative methods.  First, the 
disability could be rated on the basis of the total duration 
of incapacitating episodes over the previous 12 months 
discussed above.  Alternatively, IVDS could be rated by 
combining under 38 C.F.R. § 4.25 separate evaluations for its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  Here, by a May 2006 
rating decision, in addition to continuing the 40 percent 
rating for the Veteran's DDD, the RO assigned separate 10 
percent and noncompensable ratings for neuropathy of the 
right and left legs, respectively, from September 30, 2004.  
As the Veteran did not appeal this part of the May 2006 
decision, separate ratings for the neurological 
manifestations of his DDD of the lumbar spine will not be 
addressed.

Normal forward flexion of the thoracolumbar spine is from 0 
to 90 degrees, extension is from 0 to 30 degrees, right and 
left lateral flexion are from 0 to 30 degrees, and right and 
left lateral rotation are from 0 to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
Plate V (2004-2008).

Under the General Rating Formula, 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine of 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine; a 50 percent rating is assignable for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is assignable for unfavorable ankylosis of 
the entire spine.  These criteria are applied with and 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (in effect since September 26, 
2003).  

Since September 26, 2003, the medical evidence described 
above neither reflects credible evidence of incapacitating 
episodes, nor any ankylosis of the entire spine (which is 
required for a rating in excess of 40 percent under the 
General Rating Formula).

B.  Depression

The Board notes that psychiatric disabilities other than 
eating disorders are actually rated pursuant to the criteria 
of a General Rating Formula for Mental Disorders.  See 38 
C.F.R. § 4.130.  Under the General Rating Formula for Mental 
Disorders, a 30 percent rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9434.

When it is not possible to separate the effects of the 
service-connected disability from a nonservice-connected 
condition, such signs and symptoms must be attributed to the 
service-connected disability.  38 C.F.R. § 3.102; Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. 
§§ 4.125 and 4.126 (2008)), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
evidence as described above reveals GAF scores ranging 
between 54 and 67.  GAF scores ranging from 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally the person functions well, and has 
some meaningful interpersonal relationships.  A GAF score of 
51-60 reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

The Board has considered the evidence of record in light of 
the criteria noted above, and, resolving all reasonable doubt 
in favor of the Veteran, the Board finds that, for the period 
under consideration, the Veteran's depression more nearly 
approximates the criteria for a 50 percent disability rating 
under Diagnostic Code 9434.  In this case, the Veteran was 
re-examined in May 2008 to ascertain the severity of his 
depression.  

During the time period in issue, the Veteran's depression has 
been primarily characterized by social isolation and 
avoidance; irritability; anxiety and depression; sleep 
difficulties; some impairment in short-term memory and in 
concentration; disturbances of motivation and mood; and some 
difficulty in maintaining social relationships consistent 
with occupational and social impairment with reduced 
reliability and productivity.  These symptoms have been 
productive of social impairment, marked by difficulty in 
establishing and maintaining effective social relationships 
both within and outside of his immediate family, that are 
contemplated by a 50 percent disability rating under 
Diagnostic Code 9434.  38 C.F.R. § 4.130. 

The Board further finds that at no time during the increased 
rating appeal period have the Veteran's symptoms more nearly 
approximated those of a 70 percent rating under Diagnostic 
Code 9434.  The competent evidence does not reflect that the 
Veteran has such symptoms as obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; spatial disorientation; 
neglect of personal appearance and hygiene; gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living; or disorientation to time or place.  38 C.F.R. 
§ 4.130.  The record suggests that the Veteran's depression 
has caused social impairment with deficiencies in the areas 
of social relationships and mood, but not his judgment, 
thinking, insight, or personal hygiene.  

With regard to the weight to assign various GAF scores that 
have been assigned, the GAF scores must be interpreted "in 
the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present."  38 C.F.R. § 4.2.  The Veteran's actual 
psychiatric symptomatology manifested by his depression is 
encompassed by the 50 percent disability rating criteria.  
The Board finds that the specific symptomatology reflected by 
the reported symptoms and clinical findings outweigh the 
general characterization of disability as reflected by the 
assignment of GAF scores.  For these reasons, the Board finds 
that the requirements for a 70 percent rating have not been 
met for any period of increased rating claim.  

IV.  Other Considerations

Also considered by the Board is whether the Veteran's low 
back disability and/or depression, either separately or 
together, warrants referral for extraschedular consideration.  
The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that either of the Veteran's disabilities 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than the 40 
and 50 percent ratings already assigned on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  There is no indication 
that either disability results in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations) for the period under consideration.  Here, the 
Veteran has a full-time job as a post office supervisor and 
admits that he has lost little or no time due to his low back 
disability and/or depression has not undergone surgery for 
his low back disability.  Moreover, neither disability has 
been shown to warrant any period of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand the claim to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 40 percent for DDD, L3-L4-L5-S1, is 
denied.

A 50 percent rating for depression associated with DDD, L3-
L4-L5-S1, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


